DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the “DETAILED DESCRIPTION OF THE DRAWINGS” section of the specification does not appear to actually contain a detailed description of the drawings; the actual detailed description of the drawings appears to be under the “DRAWINGS” heading.  It is suggested that Applicant move this portion of the specification (paragraphs 25-28) under the “DETAILED DESCRIPTION OF THE DRAWINGS” heading and remove the “DRAWINGS” heading altogether.  
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  It is noted that Applicant attempts to make Jeep generic in paragraph 017 and by the use of the term “jeep-type”; however Jeep is a trademark and should not be made generic.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 6 and 7 contain the trademark/trade name JEEP (recited as “jeep-type” in claims).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a vehicle and, accordingly, the identification/description is indefinite.  Furthermore, the use of the term “type” (jeep-type) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (see MPEP 2173.05(b)) thereby rendering the scope of the claim(s) unascertainable.  It is suggested that Applicant use the term “vehicle” or something similar instead.
	Claim 1 recites “A ripstop nylon fabric…comprising: a) ripstop nylon fabric” in lines 1-4.  It is unclear how the claimed invention can comprise itself. Furthermore, if it also unclear how the “ripstop nylon fabric” invention can then comprise other component besides just the ripstop nylon fabric (such as the tent poles and the bag).  Clarification is required.
Claim 1 recites the limitation "the back roll bar" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 3 recites “wherein the ripstop nylon fabric is attached to the bag”.  It is unclear if the “ripstop nylon fabric” being referred to in this instance is the overall invention (comprised of ripstop nylon fabric, tent poles and a bag) or the ripstop nylon component specifically of the invention.  Clarification is required.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US-10,378,234 B1) in view of Tair (US-5,537,002).
	Claim 1: Nielsen et al. discloses a fabric cover for a jeep (or ATV, which can be considered a jeep/jeep type vehicle) which can alternatively serve as a shelter positioned off of the jeep comprising: a) fabric which can be placed off of the jeep to form a shelter (as seen in FIG. 1), which is connected to a roll bar (101) of the jeep type vehicle on a first side of the fabric (via 106); b) one or more tent poles (108) for supporting the fabric on a second side of the fabric (as seen in FIG. 1), wherein the fabric is utilized as a shelter; and c) a bag (134) designed to hang from a top cross piece roll bar (101), which is of a size to contain the ripstop nylon fabric cover and the one or more tent poles (FIG. 3; col, 7, lines 33-37).
	While Neilsen et al. does not teach explicitly teach the fabric as covering the top, doors and side windows of the vehicle, the fabric of Neilsen et al. is configured to cover objects in general since it is made of a pliable material.  Tair teaches a cover for a vehicle which can alternatively serve as a shelter positioned off the back of the vehicle, the cover comprising: a fabric (15) which is large enough to be configured to cover the top, doors and side windows of the vehicle (the embodiment shown in FIG. 6 shows side panels 152, 153 that cover the sides of the vehicle while the main panel 151 cover the top of the vehicle) and attached to the vehicle (abstract) and which alternatively can also be placed off the back of the vehicle to form a shelter (FIG. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neilsen et al. to include a fabric cover sized so it could be configured to cover the top, doors and side windows of the vehicle, as suggested by Tair, so that the fabric cover could be used while the user were in the vehicle to protect from the sun and rain as well as recreating outside of the vehicle, thus expanding its use/functionality.
Furthermore, it is noted that Neilsen et al. teaches the fabric cover can be attached to the vehicle at various attachment points (col. 4, lines 51-67; col. 5, lines 1-4), so it would have been obvious to have the shelter extend from the back/a roll bar located on the back of the vehicle if desired.
	While Neilsen et al. teaches the cover can be made of a selection of many materials, such as cloth, natural or synthetic fabric, canvas or tarpaulin (col. 6, lines 1-3), Neilsen et al. does not explicitly teach ripstop nylon as an option. However, using nylon for the tent/canopy/shelter art is well-known, as exemplified by Tair (col. 2, lines 28-29).  As such, it would have been obvious to make the fabric a ripstop nylon fabric since it has generally been recognized that selection of known materials based on its auditability for the intended use involves only routine skill in the art. In re Leshin, 125 USPQ 416.
	Claim 2: Nielsen et al. discloses the bag are being sealable (via zipper 138).
	Claim 3: Nielsen et al. discloses the cover as being attached to the bag (members 122  of cover 104 can passed through apertures 136 in bag and then connected to 124, thus attaching the bag and the cover; FIG. 3).
	Claim 4: Nielsen et al. discloses the one or more tent poles as being collapsible (col. 5, lines 12-18).
	Claim 5: Nielsen et al. discloses the cover as being attached to the jeep in use (the cover 104 is attached to the jeep while it is in use as a shelter; alternatively the cover is attached to the jeep while the jeep is in use as seen in FIG. 3).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US-10,378,234 B1) in view of Tair (US-5,537,002) as applied to claim 1 above, and further in view of Christensen (US-2005/0087220 A1).
Neilsen et al. is discussed above and teaches the pole(s) to be located at the second end of the fabric cover and that there can be a single pole (col. 5, lines 40-41), but lacks the pole being half-moon shaped.  Christensen teaches a car tent comprising a fabric cover (1) that extends off of a vehicle (2), one tent pole (4) located at the second, distal end of the fabric cover, wherein the tent pole is a half-moon shaped pole (as seen in FIG. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neilsen et al. to include a single half-moon shaped tent pole, as suggested by Christensen, to reduce the number of parts necessary to erect the cover, but still providing means to support both sides on the second tent of the tent. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US-10,378,234 B1) in view of Tair (US-5,537,002) as applied to claim 1 above, and further in view of Ribbink (GB-869,858 A).
	Neilsen et al. is discussed above and teaches guy lines (110) that may be secured down by a selection of objects, including real-world objects (col. 5, lines 50-58), but does not explicitly teach the guy lines being secured by a sand bags.  Ribbink teaches a changing booth supported by a vehicle comprising a fabric cover (5), tent poles (34) and guy lines (36) secured by sand bags (27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neilsen et al. to include sand bags to secure the guy lines, as taught by Ribbink, as a means to secure guy lines on types of terrain which may be too hard to use stakes (rock) and types of terrain where real world objects can’t easily be found (desert).

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive.  Applicant argues that Neilson is a shelter positioned off the side roll bar and the back roll bar as in the present invention.  Applicant also states that Neilson’s shelter is not of a size and shape that could be utilized to keep moisture out of the jeep-type vehicle.  However, as discussed above, Neilson does teach that the shelter can be positioned on various parts/sides of the vehicle, and while Neilson does not specifically mention the back of the vehicle, the back of the vehicle would have been an obvious choice, especially in light of Tair, wherein a shelter is placed off the back of the vehicle.  Furthermore, Tair teaches the cover to be of a size and shape to keep moisture out of the vehicle (if, for example, the windows were rolled down).  As such, if Neilson was modified to be of a size and shape that cover the vehicle in the same manner as that taught in Tair, moisture would be kept out of the vehicle.  
Additionally, Applicant also asserts that Tair is a tent and not attached to the vehicle.  However, it is noted that Neilson already teaches this limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636